                          EXHIBIT A-3

Case 2:18-bk-12041-BKM   Doc 118-3 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-3 Page 1 of 6
Case 2:18-bk-12041-BKM   Doc 118-3 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-3 Page 2 of 6
Case 2:18-bk-12041-BKM   Doc 118-3 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-3 Page 3 of 6
Case 2:18-bk-12041-BKM   Doc 118-3 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-3 Page 4 of 6
Case 2:18-bk-12041-BKM   Doc 118-3 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-3 Page 5 of 6
Case 2:18-bk-12041-BKM   Doc 118-3 Filed 01/04/19 Entered 01/04/19 12:53:50
                         Desc Exhibit A-3 Page 6 of 6
